UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A Amendment No.2 (Mark One) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended January 31, 2011 or oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 333-139915 LIGHTLAKE THERAPEUTICS INC. (Exact name of registrant as specified in its charter) Nevada N/A (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 54 Baker Street, 6th Floor, London, England W1U 7BU (Address of principal executive offices) (Zip Code) 44-207-034-1943 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso No x APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court.Yeso Noo APPLICABLE ONLY TO CORPORATE ISSUERS The were 65,398,333 shares of Common Stock outstanding as of January 31, 2011. EXPLANATORY NOTE: Filings on Form 10Q for the period ended January 31, 2011 is being amended (amendment no. 2) to remove reference in our previous filings as "Not Reviewed". Our financial statements have been reviewed by our current Independent Registered Public Accountant. Our financial statements have removed "Not Reviewed" and have labeled them as unaudited. No other changes have been made to this filing, except for additional disclosures for compliance purposes. TABLE OF CONTENTS PART I. FINANCIAL INFORMATION
